                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


CHARLES WEATHERSPOON, Pro Se,                   )       Case No.: 4: 19 CV 2237
                                                )
          Petitioner                            )
                                                )       JUDGE SOLOMON OLIVER, JR.
          v.                                    )
                                                )
WARDEN MARK K. WILLIAMS,                        )
                                                )
                                                )       MEMORANDUM OF OPINION
          Respondent                            )       AND ORDER



          Pro Se Petitioner Charles Weatherspoon, a federal prisoner incarcerated at FCI-Elkton

pursuant to a 2011 judgment of conviction in this court for attempted possession of cocaine with

intent to distribute, has filed a Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241. (Doc.

No. 1.)

          The Petition appears identical to a prior Petition he filed in this court, challenging on the

same grounds a public safety factor (PSF) sex offender classification assigned to him by the Bureau

of Prisons (BOP). See Weatherspoon v. Williams, Case No. 4:19 CV 1835 (N. D. Ohio).

          The court finds that this Petition must be summarily dismissed as duplicative of Petitioner’s

previously-filed petition. See Davis v. United States Parole Comm’n, No. 88-5905, 1989 WL 25837,

at *1 (6th Cir. Mar. 7, 1989) (a later-filed habeas petition that is “essentially the same” as a prior

petition is properly dismissed as duplicative); Abdel-Bachir v. U.S. Attorney General, Case No.

1:17-cv-642, 2017 WL 8219530, at *1 (S.D. Ohio Oct. 24, 2017) (a district court “has the inherent

power to dismiss an action when it is duplicative of another action pending in the federal court”).
       Further, although habeas corpus petitions filed pursuant to § 2241 are not subject to the strict

bars on second and successive petitions imposed on 28 U.S.C. § 2255, federal “courts may decline

to address claims brought repeatedly.” Dietz v. U.S. Parole Com'n, 260 F. App’x 763, 765 (6th Cir.

2008). Title 28 U.S.C. § 2244(a) expressly provides that:

       No circuit or district judge shall be required to entertain an application for a writ of
       habeas corpus to inquire into the detention of a person pursuant to a judgment of a
       court of the United States if it appears that the legality of such detention has been
       determined by a judge or court of the United States on a prior application, except as
       provided in section 2255.

                                            Conclusion

       Accordingly, in light of the Petitioner’s prior petition, this duplicative action is summarily

dismissed. The Petitioner’s motion to proceed in forma pauperis (Doc. No. 2) is denied as moot.

The court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.


                                               /s/ Solomon Oliver, Jr.
                                               SOLOMON OLIVER, JR.
                                               UNITED STATES DISTRICT COURT JUDGE
December 5, 2019




                                                  2
